            Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 1 of 16




UNITED STATES DISTRICT COURT                                                          4/27/2021
SOUTHERN DISTRICT OF NEW YORK

DONNIE DEVANE,
                               Plaintiff,
                                                                               20-CV-9649 (NSR)
                       -against-
                                                                            ORDER OF DISMISSAL
JOHN OR JANE DOE, M.D., et al.,
                               Defendants.


NELSON S. ROMÁN, United States District Judge:

        Pro se Plaintiff Donnie Devane (“Plaintiff”) commenced this action on or about

November 13, 2020 against a “John or Jane Doe, M.D.” and the Superintendent of Downstate

Correctional Facility (together, “Defendants”). He brings claims under 42 U.S.C. § 1983

(“Section 1983”) for alleged violations of his rights under the Eighth and Fourteenth

Amendments of the U.S. Constitution. (Complaint (“Compl.”) (ECF No. 1).) By order dated

January 7, 2021, Judge Louis L. Stanton (who was then assigned to the action) ordered Plaintiff

to show cause why the action should not be dismissed as time-barred. (ECF No. 6.) Plaintiff filed

a declaration (ECF No. 7), and the Clerk of Court reassigned the action to the Court.

        For the following reasons, the Court dismisses without prejudice Plaintiff’s claims

against Defendants.

                                               BACKGROUND

        On November 13, 2020, 1 Plaintiff filed a Complaint against two defendants: (1) an

unidentified employee of Downstate Correctional Facility (“Downstate”) and the Department of



        1
            Plaintiff signed the complaint on October 30, 2020. Under the prison mailbox rule, a complaint is deemed
filed on the date in which a prisoner places a submission in the prison mail delivery system. See Houston v. Lack,
487 U.S. 266 (1988). Because the Court dismisses the claims for failure to state a claim, the Court does not address
whether the action is time-barred.
          Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 2 of 16




Corrections and Community Supervision (“DOCCS”) who examined Plaintiff in May 2015, and

(2) the Superintendent of Downstate. (ECF No. 1.)

       The following facts are taken from Plaintiff’s Complaint. (ECF No. 1.) At all relevant

times, Plaintiff was incarcerated at Downstate. Plaintiff was physically examined and questioned

about his medical history in May 2015, when he was required to “undergo a comprehensive

health assessment, without being afforded the opportunity to refuse.” (Id. at 6.) A correction

officer instructed Plaintiff to enter “a cubicle type room with a curtain as the door . . . [and] to

remove his shirt, pants, and shoes”; while Plaintiff was undressing, the curtain door remained

open. (Id.) When the doctor entered, he asked Plaintiff his medical history and ordered Plaintiff

to pull down his boxers, which resulted in Plaintiff’s being “completely undressed and exposed.”

(Id.) The doctor then conducted a testicular exam. (Id.)

       Plaintiff contends that other people could hear about his medical history and observe him.

(Id.) He also contends that “[n]o medical personnel made the determination . . . that it was

necessary for the plaintiff to get undressed for the examination. Such determination was made by

a Correction Officer with NO medical training.” (Id. at 8.)

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir.

2007). A claim is facially plausible when the factual content pleaded allows a court “to draw the




                                                   2
          Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 3 of 16




reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

                                            DISCUSSION

        Section 1983 provides, in relevant part, that: “[e]very person who, under color of any

statute, ordinance, regulation, custom, or usage, of any State . . . subjects, or causes to be

subjected, any citizen of the United States . . . to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C.

§ 1983. Section 1983 “is not itself a source of substantive rights, but a method for vindicating

federal rights elsewhere conferred by those parts of the United States Constitution and federal

statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); accord Patterson v.

County of Oneida, 375 F.3d 206, 225 (2d Cir. 2004).

        To state a claim under Section 1983, a plaintiff must allege that “(1) the challenged

conduct was attributable to a person who was acting under color of state law and (2) the conduct

deprived the plaintiff of a right guaranteed by the U.S. Constitution.” Castilla v. City of New

York, No. 09 Civ. 5446, 2013 WL 1803896, at *2 (S.D.N.Y. April 25, 2013); accord Cornejo v.

Bell, 592 F.3d 121, 127 (2d Cir. 2010). Therefore, to state a Section 1983 claim, a plaintiff must


                                                   3
          Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 4 of 16




allege two essential elements: (1) the defendant acted under color of state law, and (2) as a result

of the defendant’s actions, the plaintiff suffered a denial of his federal statutory rights, or his

constitutional rights or privileges. See Annis v. Cnty. of Westchester, 136 F.3d 239, 245 (2d Cir.

1998); Quinn v. Nassau Cnty. Police Dep‘t, 53 F. Supp. 2d 347, 354 (E.D.N.Y. 1999) (noting

that Section 1983 “furnishes a cause of action for the violation of federal rights created by the

Constitution”).

        Plaintiff argues that Defendants violated his right to privacy under the Fourteenth

Amendment when they (1) denied him privacy during his medical exam (“bodily privacy

claim”); (2) disclosed personal medical information (“confidentiality claim”); and (3) denied him

the right to refuse a medical exam (“refuse medical exam claim”). Because Plaintiff also invokes

the Eighth Amendment, the Court construes the complaint as also asserting a medical claim and

a failure to protect claim. As discussed below, the Court concludes that Plaintiff has failed to

allege state any facts plausibly alleging a violation of his constitutional rights and dismisses the

claims without prejudice.

        Privacy Claims under the Fourteenth Amendment

                  Bodily Privacy Claim

        In limited circumstances, the Fourteenth Amendment protects a prisoner’s right to bodily

privacy. Poe v. Leonard, 282 F.3d 123, 138-39 (2d Cir. 2002); Covino v. Patrissi, 967 F.2d 73,

79 (2d Cir. 1992) (noting that incarcerated individuals “possess a limited right to bodily

privacy”). To state a claim under the Fourteenth Amendment, a prisoner must allege that a

defendant’s conduct was “‘so egregious, so outrageous, that it may fairly be said to shock the

contemporary conscience.’” Id. at 138 (quoting County of Sacramento v. Lewis, 523 U.S. 833,

848 n.8 (1998)).




                                                   4
          Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 5 of 16




        District courts in this Circuit generally find that prisoners do not have a right to undergo a

medical exam in private. See, e.g., Rodriguez v. Ames, 287 F. Supp. 2d 213, 220-21 (W.D.N.Y.

2003) (holding that “[t]he fact that plaintiff’s cellmate also was present [for his medical exam] is

not sufficiently shocking or egregious as to amount to a constitutional violation [under the

Fourteenth Amendment].”). Some courts have held that the “occasional, indirect, or brief

viewing of a naked prisoner,” even by a correction officer of the opposite sex, is “permissible.”

Corr. Officers Benev. Ass’n of Rockland Cnty. v. Kralik, No. 04-CV-2199, 2011 WL 1236135, at

*11 (S.D.N.Y. Mar. 30, 2011).

        Here, Plaintiff alleges only that other individuals may have viewed him briefly while he

was naked. This allegation, standing alone, is insufficient to state a claim that Plaintiff’s right to

bodily privacy was violated, as such conduct is not so egregious that it shocks the conscience.

Rather, the allegation accurately describes a condition of Plaintiff confinement that does not

implicate the Constitution. See, e.g., Rodriguez, 287 F. Supp.2d at 220-21 (noting that prison

presents “many unfortunate and embarrassing circumstances [that] prisoners must endure as part

of their daily lives”). Thus, the Court finds that Plaintiff fails to state a bodily privacy claim

under the Fourteenth Amendment.

                Confidentiality Claim

        Plaintiff also alleges that his right to confidentiality under the Fourteenth Amendment

was violated. Generally, the Constitution does protect against the unwanted disclosure of certain

medical information. See Matson v. Bd. of Educ. of the City Sch. Dist. of N.Y., 631 F.3d 57, 63-

64 (2d Cir. 2011). But courts within this Circuit have accorded constitutional privacy protection

only when the disclosure concerns conditions that are “excruciatingly private and intimate in

nature,” such as HIV status and transsexualism, and would likely provoke hostility and

intolerance from others. Id. at 64 (holding that fibromyalgia, although a serious condition, was


                                                   5
          Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 6 of 16




not a fatal disease that “carr[ies] with it the sort of opprobrium that confers upon those who

suffer from it a constitutional right of privacy as to that medical condition,” and that revealing

the condition of fibromyalgia would not “expose a person . . . to discrimination and intolerance,”

id. at 67); Powell v. Schriver, 175 F.3d 107, 111 (2d Cir. 1999) (holding that transsexual prisoner

possessed a privacy right of confidentiality in his medical records because disclosure would

likely provoke hostility and intolerance).

       Here, Plaintiff does not allege any facts suggesting that he was entitled to any privacy

with respect to his medical history. In fact, the allegations do not suggest that Defendants

publicly revealed any of Plaintiff’s medical information, let alone, information that warranted

confidentiality. Rather, he merely alleges that his answers to medical questions may have been

overheard by others. This speculative allegation does not suggest that Defendants violated any

privacy right to confidentiality in medical records protected by the Fourteenth Amendment.

               Refuse Medical Exam Claim

       Plaintiff also alleges that he was denied his right to refuse the medical exam in violation

of the Fourteenth Amendment. Generally, a prisoner’s right to refuse medical treatment will not

be honored “if legitimate penological interests require the prisoner to be treated.” Pabon v.

Wright, 459 F.3d 241, 252 (2d Cir. 2006). The State of New York has a “compelling interest in

administering an effective [medical] screening program.” Jolly v. Coughlin, 76 F.3d 468, 478 (2d

Cir. 1996) (citing Lareau v. Mason, 651 F.2d 96, 109 (2d Cir. 1981)). And the Second Circuit

has held that a correctional facility’s failure to medically screen incoming prisoners violates the

federal constitutional rights of those prisoners already held in that facility. See id. at 477. Thus,

courts have allowed prison officials to conduct mandatory medical screenings. See Boreland v.

Vaughn, No. 92-CV-0172, 1993 WL 62707, at *4 (E.D. Pa. Mar. 3, 1993), aff’d, 22 F.3d 300 (3d

Cir. 1994) (table decision).


                                                   6
          Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 7 of 16




       Some courts have recognized that a prisoner may be exempt from medical screenings

when such screenings conflict with the prisoner’s religious beliefs. See Jolly, 76 F.3d at 474-82

(affirming district court’s grant of a prisoner’s application for a preliminary injunction arising

from his confinement in “medical keeplock” after the prisoner refused tuberculosis screening on

religious grounds); see also Selah v. Goord, 255 F. Supp. 2d 42, 52-56 (N.D.N.Y. Apr. 4, 2003)

(granting preliminary injunction against a prisoner’s confinement in a “tuberculin hold” after the

prisoner refused tuberculosis screening on religious grounds ); Reynolds v. Goord, 103 F. Supp.

2d 316, 337-45 (S.D.N.Y. 2000) (same).

       Plaintiff alleges that prison officials did not inform him of his right to refuse a medical

screening or provide him an opportunity to refuse. But Plaintiff has articulated no reason,

religious or otherwise, why he would have refused medical screening, nor can the Court find any

authority for the proposition that prison officials are obliged to inform prisoners that they have a

right to refuse a medical screening. Plaintiff simply asserts that if he had known that he could

refuse, he would have refused. But that is not a recognized reason for a prisoner to be exempt

from medical screening. He therefore fails to state a claim that Defendants violated his right to

refuse the medical exam.

       Claims under the Eighth Amendment

       The Court construes the complaint as asserting two claims under the Eighth Amendment:

that Defendants (1) violated Plaintiff’s right to adequate medical attention during his medical

exam, and that they (2) failed to protect him from future harm arising out of disclosure of his

medical history during the exam. As set forth below, Plaintiff fails to plausibly state either claim.




                                                  7
          Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 8 of 16




               Medical Claim

       To state a claim for inadequate medical care under the Eighth Amendment, a plaintiff

must show that correction officials were deliberately indifferent to the plaintiff’s serious medical

condition. See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).

       Deliberate indifference is evaluated under a two-pronged test comprised of both objective

and subjective components. See Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011). The

objective component requires that a prisoner “show that the conditions, either alone or in

combination, pose[d] an unreasonable risk of serious damage to his health.” Darnell v. Pineiro,

849 F.3d 17, 30 (2d Cir. 2017) (internal quotation marks and citation omitted). The deliberate

indifference standard “contemplates a condition of urgency such as one that may produce death,

degeneration, or extreme pain.” Charles v. Orange Cnty., 925 F.3d 73, 86 (2d Cir. 2019); see

Harrison v. Barkley, 219 F.3d 132, 136 (2d Cir. 2000) (holding that the medical need must be a

“sufficiently serious” condition that “could result in further significant injury or the unnecessary

and wanton infliction of pain”) (internal quotation marks and citation omitted)).

       The subjective component requires a prisoner to show that the defendant officials acted

with a “sufficiently culpable state of mind” in depriving him of adequate medical treatment.

Nielsen v. Rabin, 746 F.3d 58, 63 (2d Cir. 2014) (citing Salahuddin v. Goord, 467 F.3d 263, 280

(2d Cir. 2006)). That is, the prisoner must state facts showing that the correctional staff

possessed “a state of mind that is the equivalent of criminal recklessness.” Hathaway v.

Coughlin, 99 F.3d 550, 553 (2d Cir. 1996); see Farmer v. Brennan, 511 U.S. 825, 837 (1994)

(holding that the subjective component requires that the plaintiff show that a medical

professional “was aware of facts from which the inference could be drawn that a substantial risk

of serious harm exist[ed]” and that the officer drew the inference).




                                                  8
          Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 9 of 16




       Because Plaintiff fails to allege that he suffered from any medical condition that posed an

unreasonable risk of serious damage to his health, he cannot state a claim under the Eighth

Amendment regarding his medical exam. To the extent he alleges that the medical exam itself

posed an unreasonable risk of serious damages to his health, Plaintiff does not allege any facts in

support of such a claim.

               Failure to Protect

       The Court also construes Plaintiff’s complaint as asserting a failure to protect claim under

the Eighth Amendment, that is, that Defendants failed to protect him from future harm related to

the discussion of his medical history during his exam.

       To state a failure to protect claim, a prisoner must satisfy two elements: (1) a prisoner

faced a sufficiently serious risk of harm, and (2) an officer deliberately failed to protect the

prisoner from that harm. Farmer, 511 U.S. at 828 (citations omitted). Generally, “an inmate’s

claim that prison officials failed, as a result of their deliberate indifference, to protect him from

the violent actions of other inmates may state a viable § 1983 cause of action.” Hendricks v.

Coughlin, 942 F.2d 109, 113 (2d Cir. 1991); see also Randle v. Alexander, 960 F. Supp. 2d 457,

471 (S.D.N.Y. 2013) (“At bottom, prison officials may not abuse prisoners directly, nor may

they indirectly subject prisoners to harm by facilitating abuse at the hands of prisoners’ fellow

inmates.”).

       In the context of disclosure of medical records, a plaintiff may state a claim under the

Eighth Amendment if the disclosure of a prisoner’s medical records “could place that inmate in

harm’s way.” Powell, 175 F.3d at 115 (finding that disclosure of the plaintiff’s HIV-positive

status and transsexualism placed the prisoner in “harm’s way”).




                                                   9
          Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 10 of 16




         As Plaintiff has failed to state any fact suggesting that Defendants disclosed any medical

information that could place him in any harm, he fails to state a failure to protect claim under the

Eighth Amendment.

                                           CONCLUSION

         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed without

prejudice for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii). Plaintiff is granted leave

to amend his Complaint in accordance with this Order. Plaintiff shall amend his Complaint on, or

before June 1, 2021. Plaintiff must submit the Amended Complaint to this Court’s Pro Se Intake

Unit, caption the document as an “Amended Complaint,” and label the document with docket

number 20-CV-9649 (NSR). An amended prisoner complaint form is attached to this Order. No

summons will issue at this time.

         If no amendment is made by June 1, 2021, or Plaintiff fails to move for an extension to

that deadline, the Complaint may be dismissed with prejudice and the action terminated without

further notice.

         The Clerk of Court is directed to mail a copy of this opinion to Plaintiff at the address

listed on ECF and show service on the Docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

Dated:     April 27, 2021
           White Plains, New York

                                                              NELSON S. ROMÁN
                                                            United States District Judge




                                                  10
          Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 11 of 16




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
           Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 12 of 16




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 13 of 16




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 14 of 16




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 15 of 16




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 7:20-cv-09649-NSR Document 9 Filed 04/27/21 Page 16 of 16




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
